                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
Joseph G. DuMouchelle, and                    Bankruptcy Case No. 19-54531
Melinda J. Adducci                            Honorable Phillip J. Shefferly
                                              Chapter 7
                     Debtors.

    ORDER GRANTING AUTHORITY TO ISSUE SUBPOENAS FOR THE
     PRODUCTION OF DOCUMENTS AND THE EXAMINATION OF
                        WITNESSES

        THIS MATTER having come before the Court upon the Chapter 7 Trustee’s

Motion for Entry of Order Granting Authority to Issues Subpoenas for the

Production of Documents and the Examination of Witnesses (the “Motion”)1; no

timely objections having been filed and properly served, or if timely filed and

properly served, having been overruled; notice of the Motion having been

sufficient and appropriate; and the Court being otherwise fully advised in the

premises;

        NOW THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

        1.    The Motion is granted.

        2.    The Trustee is authorized to issue and serve Rule 2004 Subpoenas for

examinations pursuant to Bankruptcy Rule 2004 without further order of the Court.



1
      Capitalized terms as used herein shall have the same meanings as prescribed
to them in the Motion, unless otherwise provided herein.


    19-54531-pjs   Doc 146   Filed 03/03/20    Entered 03/03/20 11:44:47   Page 1 of 3
      3.    The Trustee shall serve each Rule 2004 Subpoena and copy of this

Order on the target of the Rule 2004 Subpoena.

      4.    The Trustee shall file with the Court a certificate of service for each

Rule 2004 Subpoena he serves.

      5.    Recipients of a Rule 2004 Subpoena and any party in interest will

have 14 days after any Rule 2004 Subpoena is served to object to and/or seek to

quash such Rule 2004 Subpoena.

      6.    The Trustee shall include on the face of any Rule 2004 Subpoena that

he issues the following language in bold, underlined font: Recipients of a Rule

2004 Subpoena and any party in interest shall have 14 days after the date of

service to object to and/or seek to quash such Rule 2004 Subpoena.

      7.    Recipients of a Rule 2004 Subpoena are directed to produce, on a

rolling basis, all responsive documents within 14 days of the service of the

subpoena (unless otherwise agreed by the Trustee), subject to any documents

withheld under a claim of privilege.

      8.    If a witness withholds any documents based upon a claim of privilege,

the witness is obligated to provide counsel for the Trustee a privilege log

containing the information required under Fed. R. Bankr. P. 7026(b)(5) within 14

days of the service of a Rule 2004 Subpoena upon that witness (unless otherwise

agreed by the Trustee).



 19-54531-pjs   Doc 146    Filed 03/03/20   Entered 03/03/20 11:44:47   Page 2 of 3
        9.     Recipients of a Rule 2004 Subpoena are directed to submit to oral

  examination upon reasonable notice and, absent other agreement with the Trustee,

  in no event more than 21 days from the service of a deposition subpoena upon the

  recipient of said subpoena.

        10.    This Court retains jurisdiction with respect to all matters relating to

  the interpretation or implementation of this Order.


Signed on March 3, 2020




    19-54531-pjs   Doc 146      Filed 03/03/20   Entered 03/03/20 11:44:47   Page 3 of 3
